         Case 1:21-cv-00571-JLT Document 9 Filed 04/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MARIO BATTON,                                    Case No. 1:21-cv-00571-JLT (PC)
12                      Plaintiff,                     ORDER DENYING AS MOOT
                                                       PLAINTIFF’S APPLICATION TO
13           v.                                        PROCEED IN FORMA PAUPERIS BY A
                                                       PRISONER
14    A. ZARATE, et al.,
15                      Defendants.                    (Doc. 8)

16

17          This Court previously entered an order granting Plaintiff’s first application to proceed in
18   forma pauperis. (Doc. 6.) Accordingly, the Court DENIES as moot Plaintiff’s second application
19   to proceed IFP. (Doc. 8.)
20
     IT IS SO ORDERED.
21

22      Dated:     April 21, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
